DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 8, 10, 12-15, 22-23, 25-34, 38, 41, 43-50, and 53-67 are pending in this application. Claims 1-4, 8, 10, 12-15, 22-23, 25-34, 38, 41, and 43-50 and have been examined on the merits. Claims 53-67 have been withdrawn without traverse by applicant in the Response to Election/Restriction filed 05/05/2022. Claims 5-7, 9, 11, 16-21, 24, 35-37, 39-40, 42, and 51-52 have been cancelled by the applicant. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pilot flame support assembly” in claim 45 must be shown or the feature(s) canceled from the claim(s). Though pg. 41, lines 25-28 does detail the pilot flame support assembly it does not indicate and labeled components within the applicant’s drawings that make up the pilot flame support assembly. It is currently unclear what components of the disclosure make up the pilot flame support assembly or where those components are located. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: heating apparatus 228 (pg. 37, line 30 of applicant’s specification). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1080 (figs. 10b-10c of applicant’s drawings).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the language “two – either stable pilot flame or high output preheat flame” on pg. 3, line 8 of applicant’s specification should be changed to “two, either stable pilot flame or high output preheat flame,” for clarity.  
Appropriate correction is required.
Claim Objections
Claim 45 is objected to because of the following informalities:  the limitation “the pilot fuel distributor” is not supported by antecedent basis and should be changed to “a primary fuel distributor” or “the main fuel distributor” to maintain antecedent basis.  Appropriate correction is required.
Claim Interpretation
The limitation “the primary fuel distributor” in claim 45 is being interpreted to mean “the main fuel distributor” since the “primary fuel distributor” is only mentioned on pg. 41, lines 25-28 of the applicant’s specification and the language appears to indicate that the primary fuel distributor is the same as the main fuel distributor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 10, 12-15, 22-23, 30-33, 43, and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0276213 (referred to as Karkow) in view of US 5,927,963 (referred to as Wolcott) and US 6,389,330 (referred to as Khesin).
Two embodiments of Karkow are used as separate references throughout the Office Action. For clarity the first embodiment of Karkow is referred to as “Karkow E1” which is the embodiment depicted in figs. 11A-11B of Karkow, and the second embodiment of Karkow is referred to as “Karkow E2” which is the embodiment depicted in figs. 2A-2B of Karkow.
Regarding claim 1, Karkow E1 discloses a combustion system (combustion system 240), comprising: 
a pilot fuel distributor (nozzle 102 and fuel supply 128. Fig. 11A and para. 66 discloses nozzle 102 acting as a pilot flame for the air/recirculated gas flow from conduit 242) 
configured to support a pilot flame (startup flame 148 as disclosed in para. 70 and 11B) 
by outputting a pilot fuel into a furnace volume (combustion volume 106. fig. 11b discloses nozzle 102 being capable of supporting a pilot flame within combustion volume 106 in the same way as it would in a furnace volume) 
at least during a preheating state (see para. 70); 
a main fuel distributor (conduit 242. Para. 66 and fig. 11A discloses conduit 242 providing fuel in the form of air mixture 242 which is a mixture of ambient air 254 and recirculated flue gas 252) 
configured to output a main fuel (air mixture 242) 
into the furnace volume (figs. 11A-11B disclose air mixture 242 being output into a combustion volume 106 in the same was as it would for a furnace volume) 
during a standard operating state (state of normal operation as disclosed in fig. 11A. See para. 70); 
a distal flame holder (flame holder 104. At least fig. 11A discloses flame holder 104 being distal to nozzle 102 and conduit 242) 
positioned in the furnace volume (figs. 11A-11B discloses flame holder 104 being positioned within combustor volume 106) 
to be preheated by the pilot flame (see para. 70) 
during the preheating state (see para. 70) 
and to support a combustion reaction (the last two sentences of para. 70 disclose flame holder 104 supporting the combustion of flame 146) 
of the main fuel (recirculated flue gas 252 within air mixture 242) 
and an oxidant (ambient air 254 within air mixture 242) 
at least adjacent to the distal flame holder (fig. 11B discloses flame 146 burning adjacent to flame holder 104) 
during the standard operating state (see fig. 11A and para. 70);
a distal flame holder sensor (temperature sensor 132. Para. 72 discloses the use of the temperature sensor disclosed in previous embodiments in the embodiment of figs. 11A-11B. Alternatively the oxygen sensor as disclosed in para. 72) 
configured to sense a condition of the distal flame holder (para. 39 discloses temperature sensor 132 sensing the temperature of flame holder 104) 
and to generate a sensor signal (para. 40 discloses a system controller 126 receiving a signal from temperature sensor 132) 
indicative of the condition of the distal flame holder (para. 72 discloses the signal from the temperature signal being indicative of the temperature of the flame holder 104); 
one or more actuators (actuator inherent to pivoting valve gate 247. See para. 65) 
configured to adjust a flow of the main fuel (figs. 11A-11B and para. 65 disclose the pivoting of valve gate 247 adjusting the flow of air mixture 242) 
from the main fuel distributor (see figs. 11A-11B)
and a controller (controller 126) 
communicatively coupled to the actuator which adjusts the flow of main fuel (Figs. 11A-11B and the last two sentences of para. 70 disclose controller 126 being communicatively coupled to valve gate 247),
and the distal flame holder sensor (see figs. 2A-2B and para. 39), 
the controller being configured to receive the sensor signals (para. 72 discloses controller 126 is capable of receiving signals)
from the distal flame holder sensor (see para. 72) 
and to control the actuators (see para. 70 and figs. 11A-11B)
to adjust the main fuel (see para. 70 and figs. 11A-11B) 
responsive to the sensor signals (figs. 11A-11B discloses valve gate 247 being connected and controlled by controller 128. The last three sentences of para. 70 discloses valve gate 247 being controlled in response to a threshold temperature. Para. 72 discloses the controller receiving temperature signals from the temperature sensor).
Karkow E1 does not disclose a pilot flame sensor configured to sense a condition of the pilot flame and to output a sensor signal indicative of the condition of the pilot flame; wherein the controller is communicatively coupled to the pilot flame sensor, and the controller further being configured to receive signals from the pilot flame sensor.
However, Wolcott does disclose a pilot flame sensor (pilot sensor 68) configured to sense a condition of a pilot flame (at least col. 4, lines 47-52 discloses pilot sensor 68 sensing the presence of a pilot flame via detecting ionization) and to output a sensor signal (see col. 5, lines 22-29) indicative of the condition of the pilot flame (see col. 5, lines 22-29); wherein a controller is communicatively coupled to the pilot flame sensor (fig. 4 and col. 5, lines 19-22 disclose pilot sensor 68 being communicatively connected to a control means 100), the controller being configured to receive signals from the pilot flame sensor (see fig. 4 and col. 5, lines 22-29).
Karkow E1 and Wolcott are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustion system of Karkow E1 to include the pilot fuel control system of Karkow E2 in order to control the fuel being supplied to the combustion of the flame in response to sensed temperature (Karkow: para. 40) to produce a more stable startup flame (Karkow: second sentence of para. 42).
Additionally, Karkow E1 does not disclose one or more actuators configured to adjust a flow of the pilot fuel from the pilot fuel distributor; wherein the controller is communicatively coupled to the actuator which adjusts the flow of pilot fuel; and a controller being configured to control at least one actuator to adjust the flow of the pilot fuel.
However, Karkow E2 does disclose one or more actuators configured to adjust a flow of a pilot fuel (para. 40 and fig. 2A disclose actuation of a control valve 130 for adjusting fuel output to nozzle 122. Para. 44 discloses controller 124 automatically actuating valve 130) from the pilot fuel distributor (see the first three sentences of para. 42); wherein the controller is communicatively coupled to the actuator which adjusts the flow of pilot fuel (see figs. 2A-2B and para. 40); and the controller being configured to control at least one actuator to adjust the flow of the pilot fuel (see para. 40).
Karkow E1 and Karkow E2 are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustion system of Karkow E1 to include the pilot fuel control system of Karkow E2 in order to control the fuel being supplied to the combustion of the flame in response to sensed temperature (Karkow: para. 40) to produce a more stable startup flame (Karkow: second sentence of para. 42).
Additionally, Karkow E1 does not explicitly disclose the controller functioning in accordance with software instructions stored in a non-transitory computer readable medium coupled to the controller.
However, Khesin does disclose a controller functioning in accordance with software instructions (instruction as disclosed in col. 4, lines 39-50) stored in a non-transitory computer readable medium (see col. 4, lines 39-50) coupled to the controller (see col. 4, lines 39-50).
Karkow E1 and Khesin are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustion system of Karkow E1 to include the computer readable medium of Khesin in order to reliably store the instructions for controllers or processors (Khesin: col. 4, lines 39-43).
Regarding claim 2, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses
wherein the distal flame holder includes a perforated flame holder (Karkow: at least figs. 11A-11B discloses the flame holder 104 being perforated) configured to support the combustion reaction (Karkow: see fig. 11B and the last two sentences of para. 70) 
of the main fuel and the oxidant (Karkow: see fig. 11B and the last two sentences of para. 70) at least partially within the perforated flame holder (Karkow: fig. 11B and the last two sentences of para. 70 discloses flame 146 being supported within apertures 112 of flame holder 104) during the standard operating state (Karkow: state as disclosed in fig. 11B).
Regarding claim 3, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the distal flame holder includes at least one solid refractory tile (Karkow: see annotated fig. 1).
Regarding claim 4, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses
an oxidant source (Karkow: ambient air 254 which enters through input port 66. See figs. 11A-11B) configured to provide the oxidant to the furnace volume (Karkow: see figs. 11A-11B); and one or more actuators (Karkow: valve gate 247) communicatively coupled to the controller (Karkow: see figs. 11A-11B) configured to adjust a flow of the oxidant from the oxidant source (Karkow: figs. 11A-11B and para. 70 discloses valve gate 247 adjusting the flow of ambient air 254); wherein the controller is configured to control the one or more actuators (Karkow: see para. 70, para. 72, and figs. 11A-11B) to adjust the flow of the oxidant (Karkow: see para. 70 and figs. 11A-11B) responsive to the received sensor signals (Karkow: see para. 72).
Regarding claim 8, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the pilot flame sensor includes an electro capacitive flame sensor (Wolcott: col. 4, lines 50-52 discloses the pilot sensor 68 being a flame probe that measures ionization present within a flame. This is considered an obvious variant of the electro capacitive sensor since a typical ionization sensor uses an electric current to determine if a flame is present as evidenced by col. 2, lines 21-40 of US 6,429,020 (referred to as Thornton).
Regarding claim 10, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses
an igniter (Karkow: para. 71 and fig. 11B disclose some means to ignite fuel in order to produce flame 148) 
configured to generate an electric arc (Wolcott: spark resulting from the current passing from ignitor tip 44 to channel wall 40. See col. 4, lines 55-58) 
capable of igniting the pilot fuel (Wolcott: see col. 5, lines 27-31), 
and wherein the controller is configured to control one or more of the actuators (Wolcott: col. 5, lines 22-31 discloses control means 100 being capable of actuating the pilot flame valve in tandem with sparking the ignitor tip 44) 
to cause the igniter to generate the electric arc (Wolcott: see col. 5, lines 22-31) 
to ignite the pilot flame (Wolcott: see col. 5, lines 22-31) 
if the pilot flame sensor indicates that the pilot flame is not present (Wolcott: see col. 5, lines 22-31) 
and all safety interlocks are satisfied (Wolcott: col. 5, lines 22-31 disclose at least closing the main fuel valve before igniting the pilot flame as a safety step).
Regarding claim 12, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the controller is configured to adjust a position of the pilot flame (Karkow: see para. 37) in response to the sensor signals (Karkow: see para. 40) from the pilot flame sensor (Karkow: see para. 40) by controlling one or more of the actuators (Karkow: nozzle position controller 124. Para. 37 discloses position controller 124 being a linear actuator) to adjust the flow of the pilot fuel or the oxidant (Karkow: see para. 42).
Regarding claim 13, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses at least one of: a CO monitor sensor configured to sense a concentration of CO in flue gases generated by the combustion reaction and to output sensor signals to the controller indicative of a concentration of CO in the flue gases, a NOx monitor sensor configured to sense a concentration of NOx in the flue gases generated by the combustion reaction and to output sensor signals to the controller indicative of the concentration of NOx in the flue gases; and an O2 monitor sensor (Karkow: oxygen sensor disclosed in para. 72) configured to sense a concentration of O2 in the flue gases generated by the combustion reaction (Karkow: para. 72 discloses the oxygen sensor being capable of sensing oxygen in flue gases since it is used to sense the fluid within conduit 242 which includes at least some recirculated flue gas 252 as disclosed in para. 70) and to output sensor signals to the controller (Karkow: see para. 72) indicative of the concentration of 02 in the flue gases (Karkow: see para. 72).
The language “comprising at least one of” in claim 13 indicates that only one of the CO monitor sensor, NOx monitor sensor, and the O2 monitor sensor needs to be disclosed by the prior art to be rejected. Additionally, the structures and functions exclusive to the CO monitor sensor, the NOx monitor sensor, and the O2 monitor sensor must only be disclosed by the prior art should the corresponding monitor sensor be cited in the prior art.
Regarding claim 14, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the controller is configured to control the actuators to adjust at least one of the flow of the main fuel (Karkow: see figs. 11A-11B and the last three sentences of para. 70) and the flow of the oxidant (Karkow: see figs. 11A-11B and the last three sentences of para. 70) if the sensor signals indicate a higher than acceptable concentration of CO or NOx in the flue gases or a concentration of 02 in the flue gasses outside an acceptable range (Karkow: since the controller 126 is capable of receiving signals from the oxygen sensor as disclosed in para. 72 and the controller 126 is capable of controlling the valve gate 247 in response to a temperature as disclosed in para. 7, it would be an obvious variation to control the valve gate 247 due to a sensed oxygen concentration instead of a sensed temperature or in addition to a sensed temperature).
The language “comprising at least one of” in claim 14 indicates that only one of the CO monitor sensor, NOx monitor sensor, and the O2 monitor sensor needs to be disclosed by the prior art to be rejected in the same way as discussed for claim 13 above.
Regarding claim 15, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein to adjust the flow of the main fuel includes one or more of: adjusting a flow rate of the main fuel (Karkow: see fig. 11A and the last two sentences of para. 70); and adjusting a fuel blend of the main fuel (Karkow: see fig. 11A and the last two sentences of para. 70).
Regarding claim 22, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the distal flame holder sensor includes a distal flame holder flame scanner (Karkow: para. 39 discloses the sensor 132 being an infrared scanner. Para. 72 discloses the use of the temperature sensor disclosed in previous embodiments in the embodiment of figs. 11A-11B. Alternatively the oxygen sensor as disclosed in para. 72) configured to sense a condition of a combustion reaction of the main fuel and the oxidant (Karkow: para. 39 discloses the infrared scanner sensing a condition of the combustion in the form of temperature) and to output sensor signals (Karkow: para. 40 discloses a system controller 126 receiving a signal from temperature sensor 132) indicative of the condition of the combustion reaction (Karkow: para. 72 discloses the signal from the temperature signal being indicative of the temperature of the flame holder 104).
Regarding claim 23, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the controller is configured to receive the sensor signals from the distal flame holder flame scanner (Karkow: see paras. 40 and 72) and to cause the actuators to adjust one or more of the flow of the main fuel (Karkow: see para. 70 and figs. 11A-11B) and a flow of the oxidant (Karkow: see para. 70 and figs. 11A-11B) responsive to the condition of the combustion reaction (Karkow: figs. 11A-11B discloses valve gate 247 being connected and controlled by controller 128. The last three sentences of para. 70 discloses valve gate 247 being controlled in response to a threshold temperature. Para. 72 discloses the controller receiving temperature signals from the temperature sensor).
Regarding claim 30, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the distal flame holder sensor includes a distal flame holder temperature sensor (Karkow: temperature sensor 132. Para. 72 discloses the use of the temperature sensor disclosed in previous embodiments in the embodiment of figs. 11A-11B. Alternatively the oxygen sensor as disclosed in para. 72) configured to sense a temperature of the distal flame holder (Karkow: para. 39 discloses the infrared scanner sensing the temperature of flame holder 104) and to output sensor signals indicative of the temperature of the distal flame holder (Karkow: para. 72 discloses the signal from the temperature signal being indicative of the temperature of the flame holder 104).
Regarding claim 31, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the controller is configured to receive the sensor signals from the distal flame holder temperature sensor (Karkow: see paras. 40 and 72) and to cause the actuators to adjust one or more of the flow of the main fuel (Karkow: see para. 70 and figs. 11A-11B), a flow of the oxidant (Karkow: see para. 70 and figs. 11A-11B), or position of a stack damper responsive to the condition of the process (Karkow: figs. 11A-11B discloses valve gate 247 being connected and controlled by controller 128. The last three sentences of para. 70 discloses valve gate 247 being controlled in response to a threshold temperature. Para. 72 discloses the controller receiving temperature signals from the temperature sensor).
The language “adjust one or more of …” in claim 31 indicates that only one of the listed functions need to be disclosed by the prior art for a rejection.
Regarding claim 32, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the controller is configured to control one or more of the actuators (Karkow: see para. 70 and figs. 11A-11B) to heat the distal flame holder (Karkow: para. 70 and figs. 11A-11B disclose the actuation of valve gate 247 being used in the process of heating flame holder 104) if the sensor signals from the distal flame holder temperature sensor indicate that the temperature of the distal flame holder has dropped below an operational temperature (Karkow: fig. 14 and para. 76 disclose the controller being capable of heating the flame holder when the flame holder temperature is below a target temperature).
Regarding claim 33, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the controller is configured to control one or more of the actuators (Karkow: see para. 70 and figs. 11A-11B) to transition from the preheating state to the standard operating state (Karkow: see para. 70 and figs. 11A-11B) if the sensor signals from the distal flame holder temperature sensor indicate that the temperature of the distal flame holder has reached at least a predetermined operating temperature (Karkow: see para. 70 and figs. 11A-11B).
Regarding claim 43, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the controller is configured to operate one or more of the actuators to adjust a turndown ratio associated with the distal flame holder (Karkow: para. 72 discloses controller 126 being capable of triggering the transition between a startup mode and an operation mode. Para. 70 discloses the oxygen composition of the fuel stream 118 changing when transitioning between startup mode and operation mode. Para. 70 also discloses the flame below flame holder 104 being put out and a new flame being supported by flame holder 104. The processes described above necessarily change the turndown ratio of primary flame 146).
Regarding claim 45, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the pilot fuel distributor includes a pilot flame support assembly (Karkow: preheat nozzle 102 is a support structure for startup flame 148. See para. 8) disposed distal from the primary fuel distributor (Karkow: figs. 11A-11B discloses the tip of nozzle 102 being distal from the outlet of conduit 242), at a distance intermediate between the primary fuel distributor and the distal flame holder (Karkow: see figs. 11A-11B); and wherein the controller is configured to cause the flow of the pilot fuel to decrease (Karkow: see para. 71) so as to maintain the pilot flame supported by the pilot flame support assembly (Karkow: see para. 71) and the flow of the main fuel to start (Karkow: see para. 70) when the distal flame holder is determined to be at a predetermined operating temperature (Karkow: see para. 70).
Regarding claim 46, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the pilot fuel distributor is further configured to support the pilot flame (Karkow: see para. 70 and 11B) by continuously outputting the pilot fuel (Karkow: para. 67 discloses fuel stream 118 from nozzle 102 being continuously output) via the pilot fuel distributor (Karkow: see figs. 11A-11B) at selectable flow rates (Karkow: para. 67 discloses the fuel stream velocity being selectable) during both the preheating state (Karkow: see fig. 11B) and the standard operating state (Karkow: see fig. 11A).
Regarding claim 47, the combination of Karkow E1 in view of Wolcott, Karkow E2, and Khesin disclose the invention of claim 1 and the combination further discloses wherein the rate of the flow of the pilot fuel output by the pilot fuel distributor during the preheating state is greater than (Karkow: para. 71 discloses the propagation speed of fuel being higher in the preheating phase since hydrogen is used in the pilot fuel which has a large propagation speed) 
the rate of the flow of the pilot fuel output by the pilot fuel distributor during the standard operating state (Karkow: para. 71 discloses the propagation speed of fuel being lower in the standard operating state since methane is used which has a lower prorogation speed than hydrogen).
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkow in view of Wolcott and Khesin, as applied to claim 1 above, and further in view of US 6,190,160 (referred to as Hibon).
Regarding claim 25, Karkow E1 in view of Wolcott, Karkow E2, and Khesin discloses the invention of claim 1 but the combination does not disclose a process monitor () configured to sense a condition of a process that receives heat from the combustion reaction and to output sensor signals indicative of the condition of the process.
However, Hibon does disclose a process monitor (at least one of sensors 31, 32, and 33 which sense oxygen level, nitrogen oxide levels, and carbon monoxide level respectively. See col. 4, lines 7-13 and col. 4, lines 13-24. The process is the heating of the furnace by the combustion within combustion zone 24 as disclosed in fig. 1) configured to sense a condition of a process (the oxygen, nitrogen oxide, or carbon monoxide levels) that receives heat from a combustion reaction (see col. 4, lines 7-13) and to output sensor signals (see col. 3, lines 59-67) indicative of the condition of the process (col. 4, lines 7-13 and col. 4, lines 13-24 disclose the signals recorded by controllers 31, 32, and 33 disclose being indicative of the oxygen nitrogen oxide, and carbon monoxide levels of the fume exiting the heating furnace).
Karkow and Hibon are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustion system of Karkow to include at least one of the post-flame sensors and sensor systems of Hibon in order to better control the combustion system (Hibon: col. 4, lines 58-67).
Regarding claim 26, Karkow E1 in view of Wolcott, Karkow E2, Khesin, and Hibon disclose the invention of claim 25 and the combination further discloses wherein the controller is configured to receive the sensor signals from the process monitor (see col. 4, lines 58-67) and to cause the actuators to adjust one or more of the flow of the main fuel (col. 4, lines 58-67 disclose the signals from sensors 31-33 being used by controller 50 to actuate flow meters 21 and 23) and the flow of the oxidant (see col. 4, lines 58-67) responsive to the condition of the process (see col. 4, lines 58-67).
Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkow in view of Wolcott and Khesin, as applied to claim 1 above, and further in view of US 2017/0089266 (referred to as Alexander).
Regarding claim 27, Karkow E1 in view of Wolcott, Karkow E2, and Khesin discloses the invention of claim 1 but the combination does not disclose a pressure sensor configured to sense a pressure in the furnace volume and to output sensor signals indicative of the pressure.
However, Alexander does disclose a pressure sensor (pressure sensor 33. See para. 80 and fig. 4) configured to sense a pressure in a furnace volume (See para. 80 and fig. 4) and to output sensor signals (See para. 80 and fig. 4) indicative of the pressure (See para. 80 and fig. 4).
Karkow and Alexander are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustion system of Karkow to include the pressure sensor of Alexander to ensure the pressure dynamics of the system is stable despite even if the combustor appears to be in stable conditions (Alexander: para. 10).
Regarding claim 28, Karkow E1 in view of Wolcott, Karkow E2, Khesin, and Alexander disclose the invention of claim 27 and the combination further discloses wherein the pressure sensor includes one or more of a pressure change microphone, a static pressure sensor, a dynamic pressure sensor (para. 47 discloses a sensor signal representing at least dynamic pressure), and a differential pressure sensor.
The language “includes one or more of …” in claim 28 indicates that only one of the pressure sensor types needs to be disclosed by the prior art for this rejection.
Regarding claim 29, Karkow E1 in view of Wolcott, Karkow E2, Khesin, and Alexander disclose the invention of claim 27 and the combination further discloses wherein the controller is configured to receive the sensor signals from the pressure sensor (See para. 80 and fig. 4) and to cause the actuators to adjust one or more of a flow of the oxidant (at least para. 80 discloses a control unit actuating at least fuel split valve 26 in response to pressure signals from pressure sensor 33), the flow of the main fuel (para. 80 discloses the main fuel being adjusted via fuel split valves 26), or a stack damper responsive to the condition of the process (see para. 80).
Claim(s) 34 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkow in view of Wolcott and Khesin, as applied to claims 1 and 33 above, and further in view of US 2014/0080072 (referred to as Smirnov).
Regarding claim 34, Karkow E1 in view of Wolcott, Karkow E2, and Khesin discloses the invention of claim 33 and the combination further discloses wherein the controller causes the transition from the preheating state to the standard operating state (see para. 71) and to initiate the flow of the main fuel (see para. 71).
Karkow does not disclose controlling actuators to cease the flow of the pilot fuel.
However, Smirnov does disclose controlling actuators to cease the flow of a pilot fuel (para. 44 discloses optionally turning the pilot flame off while transitioning to a flameless mode.).
Karkow and Smirnov are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the pilot nozzle of Karkow E1 to be able to cease the fuel flow during a standard operating state in order allow further control of the combustion process and save fuel during operation.
Regarding claim 44, Karkow E1 in view of Wolcott, Karkow E2, and Khesin discloses the invention of claim 1 and the combination of Karkow E1 in view of Wolcott, Karkow E2, Khesin, and Smirnov, as applied to claim 34 above, discloses wherein the pilot fuel distributor includes a fuel nozzle (nozzle 102. See figs. 11A-11B) disposed proximate to the main fuel distributor (figs. 11A-11B discloses nozzle 102 being proximate to aperture 110 of conduit 242); and wherein the controller is configured to cause the flow of the pilot fuel to stop (para. 44 discloses optionally turning the pilot flame off while transitioning to a flameless mode) and the flow of the main fuel to start (the last two sentences of para. 70 discloses the flow of recirculating flue gas starting) when the distal flame holder is determined to be at a predetermined operating temperature (see the last two sentences of para. 70).
Claim(s) 38 and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkow in view of Wolcott and Khesin, as applied to claims 1 above, and further in view of US 2011/0277706 (referred to as Arnold).
Regarding claim 38, Karkow E1 in view of Wolcott, Karkow E2, and Khesin discloses the invention of claim 1 and the combination further discloses a pilot fuel source configured to supply the pilot fuel (fuel supply 128. See figs. 11A-11B), and a main fuel source configured to supply the main fuel (input port 248 which provides recirculated flue gas. See para. 66 and fig. 11A),
Karkow does not disclose manual controls configured to enable an operator to manually manipulate one or more of an oxidant source configured to supply the oxidant, and control inputs configured to enable an operator to input data or commands to the controller.
However, Arnold does disclose manual controls (input output interface 240. See fig. 3 and para. 25) configured to enable an operator to manually manipulate one or more of an oxidant source configured to supply an oxidant (see para. 25), and control inputs (input output interface 240 contains control inputs. See fig. 3 and para. 25) configured to enable an operator to input data or commands to a controller (see para. 25).
Karkow and Arnold are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustion system of Karkow to include the input/output interface of Arnold in order to allow manual control of the burner and to inform the operator of burner conditions (Arnold: para. 25).
Regarding claim 48, Karkow E1 in view of Wolcott, Karkow E2, and Khesin discloses the invention of claim 1 and the combination of Karkow E1 in view of Wolcott, Karkow E2, Khesin, and Arnold, as applied to claim 38 above discloses
an oxidant source (Karkow: input port 250 which is connected to a source of ambient air 254. See para. 66 and figs. 11A-11B) 
configured to output an oxidant into a furnace volume (Karkow: see para. 66 and figs. 11A-11B); 
a display (Arnold: input/output interface 240 acts as a display to provide information to the operator. See para. 25); 
wherein the controller is further communicatively coupled to the display (Arnold: fig. 3 and para. 25 disclose input/output interface being communicatively coupled to controller 200) 
and is further configured to output data on the display (Arnold: see para. 25) 
prompting a technician to adjust one or more of a flow of the pilot fuel (Arnold: see para. 25), 
a flow of the main fuel (Arnold: see para. 25), 
and a flow of the oxidant (Arnold: see para. 25), 
via the one or more actuators (Arnold: see para. 25), 
based on the sensor signals (Arnold: see para. 25) 
and in accordance with software instructions stored in a non-transitory computer readable medium (Arnold: para. 25 discloses controller being capable of executing operator's input using instructions stored on memory 225. See fig. 3) 
coupled to the controller (Arnold: see fig. 3 and the first three sentences of para. 25).
Regarding claim 49, Karkow E1 in view of Wolcott, Karkow E2, Khesin, and Arnold disclose the invention of claim 48 but the current combination does not disclose an actuator configured to adjust a position of a stack damper.
However, Arnold does disclose an actuator (see the last two sentences of para. 25) configured to adjust a position of a stack damper (see the last two sentences of para. 25).
Karkow and Arnold are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustion system of Karkow to include the damper of Arnold in order to promote the operation of a heating system that the combustion system of Karkow is involved in (Arnold: para. 25).
Regarding claim 50, Karkow E1 in view of Wolcott, Karkow E2, Khesin, and Arnold disclose the invention of claim 49 and the combination further discloses manual controls (input output interface 240. See fig. 3 and para. 25) configured to enable the technician to operate the actuators (see paras. 22 and 25) to adjust the one or more of the flow of the pilot fuel (para. 25 discloses the operator being able to at least cause the pilot flame to ignite. The first three sentences of para. 22 discloses an adjustment of the pilot fuel in order to ignite the pilot flame), the flow of the main fuel, the flow of the oxidant, and the position of the stack damper.
The language “one or more of...” in claim 50 indicates that only one of the adjustment functions must be disclose by the prior art for this rejection.
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkow in view of Wolcott and Khesin, as applied to claims 1 above, and further in view of US 2012/0135360 (referred to as Hannum).
Regarding claim 41, Karkow E1 in view of Wolcott, Karkow E2, and Khesin discloses the invention of claim 1 but the combination does not disclose a flashback sensor configured to detect flashback of the combustion reaction from the distal flame holder toward the main fuel distributor and to output sensor signals to the controller indicating the occurrence of the flashback, and wherein the controller is configured to operate one or more of the actuators to inhibit the flashback responsive to the sensor signals from the flashback sensor.
However, Hannum does disclose a flashback sensor (sensor 160. See para. 20) configured to detect flashback of a combustion reaction (see para. 20) from a distal flame holder (para. 8 and figs. 5-6 disclose sensor 160 being capable of detecting flashback from a flame in combustion space 15) toward a main fuel distributor (see figs. 5-6 and para. 8) and to output sensor signals to a controller (para. 20 discloses controller 60 communicating with a signal from sensor 160 in order to respond to a detected flashback) indicating the occurrence of the flashback (see para. 20), and wherein the controller is configured to operate one or more actuators to inhibit the flashback (para. 20 discloses controller 60 actuating valve 158 to inhibit flashback) responsive to sensor signals from the flashback sensor (see para. 20).
Karkow and Hannum are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustion system of Karkow E1 to include the flashback sensing system of Hannum in order to detect flashback events and respond to them before damage to the burner occurs (Hannum: see Abstract).


Annotated Figures

    PNG
    media_image1.png
    409
    1012
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 11B from Karkow E1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0161115 (KRICHTAFOVITCH et al.) discloses details of flame holders;
US 2009/0098492 (Chiu et al.) discloses multiple sensors and actuators which respond to the presence of a flame;
US 2005/0092851 (Troost et al.) discloses a burner control system for use in a combustion chamber with a flue exhaust;
US 2004/0063054 (Cain) discloses a burner control system with flame sensors and adjustments for reactants used in the burner;
Active Control in Combustion Systems, by Annaswamy and Ghoniem discloses multiple actuators and sensors used in combustion burners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762